Citation Nr: 0027497	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-13 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to December 17, 1999.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
on and after December 17, 1999.

3.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

4.  Entitlement to a rating in excess of zero percent for 
dermatitis of the left foot and onychomycosis of the left 
great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from October 1964 to September 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in July 1998 in 
which the regional office (RO) granted entitlement to service 
connection for PTSD and awarded a rating of 50 percent from 
May 11, 1998.  In a March 2000 rating decision, the RO 
awarded a rating of 70 percent for PTSD, effective from 
December 17, 1999.  The veteran has also perfected an appeal 
of a February 1999 rating decision in part of which the RO 
granted service connection for tinnitus and awarded a 10 
percent rating, and granted service connection for dermatitis 
of the left foot with onychomycosis of the left great toenail 
and assigned a zero percent rating.  He was awarded a total 
rating based on individual unemployability from December 17, 
1999.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now known as the United States 
Court of Appeals for Veterans Claims, hereinafter referred to 
as the Court) held that the Board does not have jurisdiction 
to assign an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  The Board is still 
obligated to seek out all issues that are reasonably raised 
from a liberal reading of documents or testimony of record 
and to identify all potential theories of entitlement to a 
benefit under the laws and regulations.  In Bagwell v. Brown, 
9 Vet. App. 337 (1996), the Court clarified that it did not 
read the regulation as precluding the Board from affirming an 
RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

The issue of entitlement to a rating in excess of zero 
percent for dermatitis of the left foot and onychomycosis of 
the left great toe is the subject of the Remand which follows 
this decision.


FINDINGS OF FACT

1.  Since May 1998, the veteran's disability from PTSD has 
been manifested by severe depression, anger, irritability, 
severe impairment of short-term memory and concentration, 
slow speech, isolating and avoidance behaviors, intrusive 
thoughts, and sleep disturbance, as has rendered him totally 
disabled.

2.  The veteran disability from tinnitus is manifested by 
subjective complaints of a constant, bilateral sensation like 
hearing a tuning fork.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for PTSD have 
been met from May 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 
9411 (1999).

2.  The criteria for a rating in excess of 10 percent for 
tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.87, Diagnostic 
Code 6260 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by the 
Department of Veterans Affairs, he established a well-
grounded claim for an increased rating).  The Board is 
satisfied that all appropriate development has been 
accomplished and the Department of Veterans Affairs (VA) has 
no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised VA of 
the existence of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1999).

I.  PTSD

The veteran contends that his disability from PTSD should 
have been rated 100 percent disabling since that time he 
applied for service connection for PTSD in May 1998.  The 
questions before the Board are whether the veteran is 
entitled to a rating in excess of 50 percent for PTSD prior 
to December 17, 1999 and whether he is entitled to a rating 
in excess of 70 percent on or after December 17, 1999.  For 
the following reasons and bases, the Board concludes that the 
veteran is entitled to a  schedular rating of 100 percent for 
PTSD, effective from the date of receipt of his claim in May 
1998.

The veteran served in the Republic of Vietnam during the 
Vietnam era.  He was awarded the Combat Infantryman Badge and 
the Vietnam Service Medal with one bronze star.  His service 
medical records do not show that he had complaints, 
diagnoses, or treatment of an acquired neuropsychiatric 
disorder.  He was diagnosed to have PTSD during a VA 
examination in July 1998.  He was granted service connection 
for PTSD by the RO's July 1998 rating decision, which awarded 
a rating of 50 percent, effective from the date of receipt of 
the veteran's claim in May 1998.  The rating was increased to 
70 percent, effective from December 17, 1999, by the RO's 
March 2000 rating decision.

The RO has utilized 38 C.F.R. § 4.130, Diagnostic Code 9411, 
to evaluate the veteran's disability from PTSD.  Under that 
Diagnostic Code, a 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  A 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The pertinent evidence in the claims folder which was 
generated prior to December 17, 1999, consists of the July 
1998 report of a VA neuropsychiatric examination, and 
subsequently dated VA outpatient treatment records.

During the July 1998 VA examination, the veteran had 
complaints of frequent intrusive thoughts and recollections 
of his Vietnam experiences.  He had frequent nightmares.  He 
isolated himself and avoided stimuli which reminded him of 
his combat experiences.  He reported having chronic sleep 
disturbance, hypervigilance, inability to concentrate, and 
difficulty controlling feelings of rage.  He had flashbacks 
and a heightened startle response.  On examination, the 
veteran looked his stated age and was dressed appropriately.  
His thought processes and thought content were within normal 
limits.  He denied having current hallucinations and 
delusions.  He admitted to frequent suicidal thoughts and 
ideas but denied a current plan and intent.  He denied 
homicidal thoughts.  He was able to maintain minimal personal 
hygiene and other activities of daily living.  He was fully 
oriented.  His memory, concentration, and judgment were 
severely impaired.  His speech was slow.  His affect was 
flat.  His mood was severely depressed.  He was extremely sad 
and emotional during the entire interview.  He appeared to 
have chronic sleep impairment.  The examiner reported that 
the veteran's symptoms of PTSD appeared to be frequent and 
chronic, with no periods of remission during the preceding 12 
months.  The reported diagnosis was severe, chronic PTSD.  
The examiner reported a score of the veteran's overall 
functioning (GAF) indicating serious symptoms such as 
suicidal ideation and serious impairment in social and 
occupational functioning, such as having no friends and 
inability to keep a job.  The examiner further commented that 
the veteran had difficulty establishing and maintaining 
effective social and occupational relationships due to PTSD 
and could not handle stressful circumstances.

Recently dated VA outpatient treatment records show regular 
visits to a mental health clinic.  Generally, the veteran 
continued to have complaints of hypervigilance, 
hallucination-like flashbacks, a desire for isolation, 
suicidal thoughts, anxiety, paranoia, depression, and 
insomnia.

When the veteran was examined again for compensation purposes 
in  December 1999, he was living alone and was unemployed.  
His complaints included intrusive thoughts and recollections 
of his experiences in Vietnam, avoidance of stimuli which 
gave rise to such thoughts and recollections, a tendency to 
isolate himself, alienation, lack of trust, inability for 
emotional involvement, loss of interest in pleasurable 
activities, and chronic sleep disturbances.  On mental status 
examination, his thought processes and thought content were 
within normal limits.  He denied having current 
hallucinations and delusions.  He admitted to prior suicidal 
thoughts but had no current suicidal thought, ideation, plan 
or intent.  He denied homicidal thoughts.  He was able to 
maintain minimal personal hygiene and other activities of 
daily living.  He was fully oriented.  Long-term memory was 
intact.  Short-term memory and concentration were severely 
impaired.  Judgment was intact.  His speech was slow.  His 
mood was severely depressed.  He appeared to have chronic 
sleep impairment.  The examiner commented that the veteran 
continued to have all of the major symptoms of PTSD.  The 
symptoms were frequent and severe, without periods of 
remission during the preceding 12 months.  The examiner again 
reported a GAF score indicating serious symptoms such as 
suicidal ideation and serious impairment in social and 
occupational functioning, such as having no friends and 
inability to keep a job.

During outpatient treatment in late December 1999, the 
veteran was seen for individual therapy.  The examiner 
described the veteran as completely impaired socially and 
vocationally.  He was suspicious and avoidant.  He only 
marginally controlled anger and avoided problems staying 
alone almost all the time.  His PTSD symptoms were only 
marginally controlled by medication.  The examiner reported a 
GAF score of 28, indicating serious impairment and inability 
to function in almost all areas.  The examiner reported that 
the veteran was permanently and totally impaired by PTSD and 
would require treatment indefinitely.

The Board finds no significant difference between the 
findings made during the July 1998 and December 1999 VA 
neuropsychiatric examinations.  Further, the Board notes the 
examiner's impression in July 1998 that the veteran's PTSD 
symptoms were chronic and severe, without remission during 
the preceding 12 months.  Based on such findings, the Board 
finds that the veteran's disability from PTSD was manifested 
since May 1998 by severe depression, anger, irritability, 
severe impairment of short-term memory and concentration, 
slow speech, isolating and avoidance behaviors, intrusive 
thoughts, and sleep disturbance, and has rendered him totally 
disabled.  The Board concludes that the criteria for a rating 
of 100 percent for PTSD have been met since the date of 
receipt of his claim in May 1998.

II.  Tinnitus

The veteran has disability from high frequency sensorineural 
hearing loss which he incurred during his active military 
service.  In its February 1999 rating decision, the RO 
determined that the veteran's also had tinnitus which was 
secondary to his service-connected hearing loss.

During the January 1999 VA audiological examination, the 
veteran reported having a constant, bilateral tinnitus which 
sounded to him like a tuning fork.  The veteran was granted 
entitlement to service connection for tinnitus by the RO's 
February 1999 rating decision.  The RO has rated the hearing 
disorder by considering both the former and revised 
regulations pertinent to evaluating disability from tinnitus.  
Under former Diagnostic Code 6260, persistent tinnitus as a 
symptom of head injury, concussion, or acoustic trauma is 
rated 10 percent disabling.  The criteria for rating tinnitus 
were changed effective June 10, 1999.  Under the revised 
rating criteria, recurrent tinnitus is rated 10 percent 
disabling.  No higher rating is provided under either the 
former or revised rating criteria.

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise or permits the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so. 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In Rhodan v. 
West, 12 Vet. App. 55 (1998), the Court held that the Board 
could not apply the revised rating schedule criteria prior to 
the effective date of the revised regulations, despite the 
liberalizing law rule stated in Karnas.  

The Court has also held that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument and, if not, whether he has been prejudiced thereby, 
and whether the statement of the case provided the claimant 
fulfills the regulatory requirements.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See 38 C.F.R. § 19.29.

In this case, the Board finds that the veteran has not been 
prejudiced by the RO's failure to discuss which of the 
regulations is more favorable to the veteran, as he is 
currently rated at the highest schedular evaluation 
assignable under either criteria.  For the same reason, one 
regulation is not more favorable than the other.  As no 
higher schedular rating is assignable for tinnitus, the claim 
must be denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  The 10 percent rating under 
Diagnostic Code 6260 anticipates constant, recurrent 
tinnitus.  Although no higher rating is assignable, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The veteran has not required hospitalization or 
frequent treatment for tinnitus, nor is it shown that the 
disorder otherwise so markedly interferes with employment as 
to render impractical the application of regular schedular 
standards.  Rather, for the reasons noted above, the Board 
concludes that extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted in this case.  The RO's failure 
to discuss extraschedular consideration and to refer the 
claim for assignment of such a rating as provided in the 
regulation was not prejudicial to the appellant in light of 
the Board's findings on that issue.


ORDER

A rating of 100 percent for PTSD is granted effective from 
the date of the veteran's claim in May 1998, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A rating in excess of 10 percent for tinnitus is denied.



REMAND

The veteran contends that his disability from skin disorder 
of the left foot and the left great toenail warrant a rating 
in excess of zero percent.  He has asserted that these 
disorders are manifested by purulent exudation and 
exfoliation.  In statements received by the RO in October 
1999 and again in June 2000, he referred to a VA emergency 
room treatment record which is not part of the claims folder.  
He requested that such record be obtained and reviewed.  To 
complete the record, all VA treatment records should be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 492 (1992).  
Requests should be directed to all sources of treatment 
identified by the veteran.  All such requests should be 
documented.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should take all necessary 
steps to obtain the veteran's recent VA 
treatment records, including records of 
emergency room treatment on September  
18, 1999 at the VAMC, Birmingham.  All 
attempts to obtain these records should 
be documented.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim for a 
higher rating for the veteran's 
dermatitis of the left foot and 
onychomycosis of the left great toenail.

3.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

